DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/5/21 has been entered.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1, 3, 9, 12, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Benkart (US 5901714-previously cited).
Claims 1 and 12: Benkart discloses a nail covering (10) comprising an adhesive (21) tape having a nail adhesive side (see Fig 3) and an opposing outer side (see Fig 2) having a series of outlined areas of a human fingernail or toenail (perforations forming 22, 23, 24, see Fig 2), and wherein the opposing outer side of the adhesive tape further has an area (area outside the perforated outlined areas) that is configured to adhere to skin of a user’s finger or toe (Col 4, 20-23) and there is no pad discussed or illustrated so the covering is “in the absence of a pad” (see Figs 1-4). 
Claim 3: Benkart discloses the outlined area to be formed by unpainted perforations (25, Fig 2). 
Claim 9: Benkart discloses the outlined area to be sized to cover a specific finger or toenail (see Fig 2).
Claim 18: Benkart discloses a method of covering a nail of a human hand or foot comprising: applying a nail covering (10) comprising an adhesive (21) tape having a nail adhesive side (see Fig 3) and an opposing outer side (see Fig 2) having a series of outlined areas of a human fingernail or toenail (perforations forming 22, 23, 24, see Fig 2), and wherein the opposing outer side of the adhesive tape further has an area (area outside the perforated outlined areas) that is configured to adhere to skin of a user’s finger or toe (Col 4, 20-23) and there is no pad discussed or illustrated so the covering is “in the absence of a pad” (see Figs 1-4). 
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 8-9, 12-18, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Nail Creations ("Nail Creations Appealing While Healing Set", 7-1-15, http:///www.amazon.com/Nail-Creations-Appealing-White-Healing/dp/BOOIOK842E -previously cited).
Claims 1, 4, 8, and 12: Nail Creations discloses a fashion nail covering comprising an adhesive tape (see Page 1 "About the product") having a nail adhesive side (side facing down on Page 2) and an opposing outer side with a painted/printed nail area (red nail polish side on Page 3) which is a filled in outlined area of a human toenail (see Page 3) and the opposing outer side of the adhesive tape has a transparent (see figures on Pages 1-3) area outside the outlined area with the nail adhesive side of the adhesive tape being adhered to skin of a user's toe or finger (see figures on Pages 1 & 3). 
Nail Creations discloses the invention essentially as claimed except for omitting the pad. However, it would have been an obvious matter of design choice to modify the bandage of Nail Creations to omit the pad, since the applicant has not disclosed that omitting the pad or having the device “in the absence of a pad” solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with the pad taught by Nail Creations. Furthermore, the office notes that applicant’s original claims and disclosure are all drawn to an adhesive device carrying a pad in addition to the adhesive tape currently claimed (see [0012 & 0027]) and indicates that device can optionally comprise a pad or have the pad omitted [0026 & 0029] for no reason other than design choice. 
Claim 3: Modified Nail Creations discloses the invention of claim 1 and Nail Creations further discloses the nail covering and outlined area can be painted any desired way by indicating that users can "apply and add your polish" (see Page 3). Nail Creations discloses the invention essentially as claimed except for painting only an outlined area of the fingernail or toenail. Fancy Fingers, however, discloses a known desirable way to paint nails is to paint only an outline of the fingernail (see Page 1). Therefore, it would have been obvious to one possessing ordinary skill in the art at the time of filing to modify the device of Nail Creations by painting only an outlined area of a fingernail on the adhesive tape in view of Fancy Fingers in order to achieve the desired style if that is what a user preferred.
Claim 9: Modified Nail Creations discloses the invention of claim 1 and Nail Creations further discloses outlined painted area to cover a specific toe nail (see figures on Pages 2 & 3).
Claims 13-14 and 16: Modified Nail Creations discloses the invention of claim 12 and Nail Creations further discloses a fashion nail covering set (see "About the Product" on Page 1) comprising 16 nail coverings of assorted sizes (see "About the Product" on Page 1) each nail covering comprising an adhesive tape (see Page 1 "About the product") having a nail adhesive side (side facing down on Page 2) and an opposing outer side with a painted/printed nail area (red nail polish side on Page 3) which is a filled in outlined area of a human toenail (see Page 3) and the opposing outer side of the adhesive tape has a transparent (see figures on Pages 1-3) area outside the outlined area being adhered to a nail and skin of a user's toe (see figures on Pages 1 & 3). The painted outlined area is painted to match adjacent "normal, healthy" adjacent painted toenails (see figure on Page 3). While the figures on Page 1 and 3 illustrate the device attached to a toenail, the various assorted sizes illustrate in the figure on Page 2 conform to fingernail sizes on the human hand and could be used in that fashion if so desired.
Claim 15: Modified Nail Creations discloses the invention of claim 12 and Nail Creations further discloses a fashion nail covering set (see "About the Product" on Page 1) comprising 16 nail coverings of assorted sizes (see "About the Product" on Page 1) each nail covering comprising an adhesive tape (see Page 1 "About the product") and Nail Creations further discloses the outlined area of the nails being of the same color before the coverings are painted by a user (see figures on Pages 1-3). 
Claim 17: Modified Nail Creations discloses the invention of claim 12 and Nail Creations further discloses a fashion nail covering set (see "About the Product" on Page 1) comprising 16 of the nail coverings in assorted sizes (see "About the Product" on Page 1). 
Modified Nail Creations discloses the invention essentially as claimed except for the outlined area of each of the coverings being varying colors. It would have been an obvious matter of design choice to modify the covering of modified Nail Creations by providing the outlined nail areas in different colors if desired (note they would either have to be the same color or a different color so there are only two options and Nail Creations teaches them of the same color), so since the applicant has not disclosed that this varying color solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with the same color outlines on each covering of the set.
Claims 18 and 20: Nail Creations discloses a method of covering a nail on a human foot comprising: applying a fashion nail covering comprising an adhesive tape (see Page 1 "About the product") having a nail adhesive side (side facing down on Page 2) and an opposing outer side with a painted/printed nail area (red nail polish side on Page 3) which is a filled in outlined area of a human toenail (see Page 3) and the opposing outer side of the adhesive tape has a transparent (see figures on Pages 1-3) area outside the outlined area with the nail adhesive side of the adhesive tape being able to be adhered to a nail and skin of a user's toe (see figures on Pages 1 & 3).
Nail Creations discloses the invention essentially as claimed except for omitting the pad. However, it would have been an obvious matter of design choice to modify the bandage of Nail Creations to omit the pad, since the applicant has not disclosed that omitting the pad or having the device “in the absence of a pad” solves any problem or is for a particular reason. It appears that the claimed invention would perform equally well with the pad taught by Nail Creations. Furthermore, the office notes that applicant’s original claims and disclosure are all drawn to an adhesive device carrying a pad in addition to the adhesive tape currently claimed (see [0012 & 0027]) and indicates that device can optionally comprise a pad or have the pad omitted [0026 & 0029] for no reason other than design choice. 
Response to Arguments
Applicant’s arguments filed 4/5/21 have been considered but are moot because a new grounds of rejection has been presented above for the newly amended claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Gill whose telephone number is (571)270-1797.  The examiner can normally be reached on Monday-Friday 10:00am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jacqueline Johanas, who can be reached at 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER GILL/
Examiner, Art Unit 3772
/YOGESH P PATEL/Primary Examiner, Art Unit 3772